Continuation Sheet
Continuation of 3.  Note: Newly Amended claim 1 raises new issues requiring a novel search and further consideration because it now deletes “epoxidized hydroxyl terminated polybutadiene resin, hydroxyl terminated polybutadiene resin, and hydroxyl terminated 1,3-butadiene homopolymer” from the list of possible hydrocarbon compounds present.

Continuation of 12.  because: Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus, the arguments are not commensurate in scope with the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 27, 2021

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784